Quinn, Chief Judge
(dissenting):
I disagree with the principal opinion for two reasons.
First, the evidence in the record before us is too weak and too uncertain •to support the conclusion that the accused was given an unqualified discharge. The charge sheet shows he reenlisted on August 2, 1956, for six years. Consequently, his period of enlistment normally would expire on August 1,1962. However, he reenlisted on June 1, 1962, for four years in order to go to a “new duty station.” The circumstances support an inference that the accused asked for an early discharge and simultaneous reenlistment to further his personal interests. In United States v Noble, 13 USCMA 413, 32 CMR 413, we pointed out that substitution of a new, longer term of enlistment for an existing enlistment does not terminate military service so as to bar trial by court-martial for offenses committed in the substituted enlistment. In my opinion, further inquiry into the matter is required. Rule IX, F.2., Uniform Rules of Procedure for Proceedings in and Before Boards of Review.
Secondly, I disagree with the conclusion that the specifications of Charge II are triable in a Federal District Court. These specifications allege forgeries of Navy “REQUISITION/ ISSUE” documents (“Nav. S. AND A. FORM 1093 (6PT) (REV. 9-59”)). Each forgery may, as the principal opinion indicates, constitute a violation of 18 USC § 494, but the accused was not charged with such violations. The requisition documents are set out in full in the respective specifications. Each shows it was signed by Chief Warrant Officer A. F. Manley. Consequently, Manley was apparently legally liable for the property. Thus, his legal *114rights, not those of the United States, were affected by the accused forgeries. See United States v Addye, 7 USCMA 643, 23 CMR 107; cf. United States v Farley, 11 USCMA 730, 29 CMR 546. Forgery affecting an individual has no extraterritorial effect so as to make the offense triable in a Federal or state court. Cf. United States v Martin, 10 USCMA 636, 28 CMR 202. As to Charge II, therefore, the requirements for continuing jurisdiction under Article 3(a) of the Uniform Code, 10 USC § 803, are present. United States v Gallagher, 7 USCMA 506, 22 CMR 296.
I would return the record of trial to the board of review for consideration of the actual circumstances of the accused’s discharge, and determination of the value of the property stolen by the accused during his present enlistment. If the board of review finds the accused’s discharge was full and unconditional, it can dismiss the specifications alleging offenses committed in the previous enlistment. If it finds that the value of the property stolen in the current enlistment was less than that alleged in specification 21, Charge I, it can modify the findings of guilty. In any event, it can reassess the sentence on the basis of the findings of guilty of the approved specifications of Charge I and Charge II and its eight specifications.